DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
Claim status and formal Matters
	This action is in response to papers filed 12/2/2021.
	Claims 32, 34, 36-38, 45-46, 49 are pending.
	Claims 32, 34, 49 have been amended.
	Applicant’s election of 1) patients with a low Cap-OFF/Cap-ON ratio;  2) a combination of an inhibitor of the eiF4F complex and an antitumoral inhibitor;  3) silvesterol as the inhibitor of the eiF4F complex; and 4) PLX4720 as the antitumoral inhibitor and melanoma  in the reply filed on 3/8/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 32, 34, 36-38, 45-46, 49 are being examined.  
Priority
	The instant application was filed 11/13/2015 and is a national stage entry of PCT/EP2014/059797 having an international filing date: 05/13/2014 and claims foreign priority to EP13305603.6 , filed 05/13/2013.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 32  and 49 have been amended to recite, “continuing administration of antitumoral agent.”  Review and searching of the specification did not reveal antecedent basis for, “continuing.”
Response to Arguments
This is a new grounds of objection necessitated by amendment. 
Claim Objections
Claims 32, 34, 36-38, 45-46  objected to because of the following informalities:  
Claim 32 has been amended to recite, “A method for treating a cancer selected from melanoma or metastatic melanoma in a human subject undergoing treatment for melanoma or metastatic melanoma with an anti-tumoral agent, said method comprising.”  This is wordy and awkward,  the claim would be more concise if amended to recite, “A method for treating melanoma or metastatic melanoma in a human subject undergoing treatment  with an anti-tumoral agent comprising.”
  Appropriate correction is required.
Response to Arguments
This is a new grounds of objection necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34, 36-38, 45-46, 49 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32  and 49 have been amended to recite, “continuing administration of antitumoral agent.”  The response asserts the claim amendments can be found in the specification and claims as originally filed.  Review and searching of the specification did not reveal antecedent basis or support for  “continuing administration of antitumoral agent.”  While the specification teaches identifying responders and non-responders to antitumoral agents, review of the specification did not specifically reveal support for continuing an antitumoral agent based on response to non-response.  Thus the amendment has introduced new matter.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 34, 36-38, 45-46, 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 has been amended to recite, “administering a combination of an inhibitor of the eIF4F complex and an anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio of less than 1 or continuing administration of said anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio greater than 1.”  The metes and bounds of the claim are unclear as there is no nexus between the determining and administering steps in view of the indefinite article before “human subject.”  Further it is unclear how a Cap-off/Cap-ON ratio is determined in a human subject without performing the determining step.  
Claims 34, 36-38, 45-46, are rejected as they depend from claim 32.  
Claim 49 has been amended to recite, “ administering to a subject having a Cap-OFF/Cap-ON ratio lower than 1 a combination of an inhibitor of the eIF4F complex and an anti-tumoral agent or continuing administration of said anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio greater than 1.”  The metes and bounds of the claim are unclear as there is no nexus between the determining and administering steps in view of the indefinite article before “subject.”  Further it is unclear how a Cap-off/Cap-ON ratio is determined in a human subject without performing the determining step.  
Response to Arguments
This is a new ground of rejection necessitated by amendment.  The rejection can be addressed by providing a definite article in prior to subject or human subject in the administering or continuing to administer step.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32, 34, 36-38, 45-46, 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental steps without significantly more as the claims do not require treatment of the subject in which the Cap-OFF and Cap-On was determined in view of the indefinite article “a” prior to human  subject in the administering/continuing to administer steps.  The claim(s) recite(s) the abstract idea or mental step of determining and calculating.  .  This judicial exception is not integrated into a practical application because the treatment or continuing treatment can be to a subject other than the melanoma patient in view of the indefinite article “a” prior to human subject. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception the claims do not require treatment of the subject in which the Cap-OFF and Cap-On was determined in view of the indefinite article “a” prior to human  subject in the administering/continuing to administer steps.
Claim analysis
Independent claim 32 is drawn to a method for treating a cancer selected from melanoma or metastatic melanoma in a human subject undergoing treatment for melanoma or metastatic melanoma with an anti-tumoral agent, said method comprising;  determining the amount of the Cap-OFF and Cap-ON forms of the eIF4F complex in a of melanoma or metastatic melanoma from said human subject undergoing said treatment and calculating a Cap-OFF/Cap-ON ratio of the eIF4F complex in said sample; and - administering a combination of an inhibitor of the eIF4F complex and an anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio of less than 1 or continuing administration of said anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio greater than 1, wherein said anti-tumoral agent is an inhibitor of the MAP-kinase pathway or an inhibitor of the P13-kinase pathway, or a combination thereof, wherein "Cap-OFF" designates a complex formed by the interaction of eIF4E and 4EBP1 and "Cap-ON" designates a complex formed by the interaction of eIF4E and IF4G..
The claim provides a determining step and a calculating step.
The calculating step is clearly a mental step, abstract idea or calculation.
The specification in discussion of figure 8 and Figure 9 (pages 10-11) uses determining with respect to statistical analysis.  Thus the broadest reasonable interpretation of the determining is it encompasses an abstract idea of reading or obtain a report with Cap-off and Cap-on data.
Further the administering or continuing administering is not limited to the human melanoma or metastatic melanoma patient in view of the indefinite article prior to human subject in these steps..  
Independent claim 49 is drawn to a method for treating melanoma in a subject undergoing a treatment with an anti-tumoral agent comprising: determining the amount of the Cap-OFF and Cap-ON forms of the eIF4F complex in a melanoma sample from saidsubject undergoing treatment with an anti-tumoral agent; and administering to a subject having a Cap-OFF/Cap-ON ratio lower than 1 a combination of an inhibitor of the eIF4F complex and an anti-tumoral agent or continuing administration of said anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio greater than 1, wherein the inhibitor of the eIF4F complex is silvestrol and analogs thereof and the anti-tumoral agent is PLX-4720, wherein "Cap-OFF" designates a complex formed by the interaction of eIF4E and 4EBP1 and "Cap-ON" designates a complex formed by the interaction of eIF4E and eIF4G.  The measuring the amount of a nucleic acid could be considered to be an active step requiring the analysis of a sample.
The claim provides a determining step and a calculating step.
The calculating step is clearly a mental step, abstract idea or calculation.
The specification in discussion of figure 8 and Figure 9 (pages 10-11) uses determining with respect to statistical analysis.  Thus the broadest reasonable interpretation of the determining is it encompasses an abstract idea of reading or obtain a report with Cap-off and Cap-on data.
Further the administering or continuing administering is not limited to the human melanoma or metastatic melanoma patient in view of the indefinite article prior to human subject in these steps.  
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 32, the claim recites, “determining the amount of the Cap-OFF and Cap-ON forms of the eIF4F complex in a sample of melanoma or metastatic melanoma from said human subject undergoing said treatment and calculating a Cap-OFF/Cap-ON ratio of the eIF4F complex in said sample.”  This is an abstract idea or mental step in view of the teachings of the specification.
Claim 49 recites, “determining the amount of the Cap-OFF and Cap-ON forms of the eIF4F complex in a melanoma sample from said subject undergoing treatment with an anti-tumoral agent; and administering to a subject having a Cap-OFF/Cap-ON ratio lower than 1 a combination of an inhibitor of the eIF4F complex and an anti-tumoral agent or continuing administration of said anti-tumoral agent to a human subject having a Cap-OFF/Cap-ON ratio greater than 1”
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims do not require the melanoma subject is being treated in view of the indefinite article prior to human subject in the administering or continuing to administer step.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  The answer is no as the claims do not require the melanoma subject is being treated in view of the indefinite article prior to human subject in the administering or continuing to administer step.
With regards to claims 32 and 49 provide a step of determining and calculating the cap-off/cap-on score for a sample which both can be considered to be mental step.  
The claims do not require the melanoma subject is being treated in view of the indefinite article prior to human subject in the administering or continuing to administer step. The specification teaches:
Proximity ligation assays Proximity ligation assays (PLAs) were performed on both fixed and permeabilized transfected cell lines in chamber slides and TMA slides containing melanoma tissue. Following dewaxing and rehydrating of tissue sections, antigen retrieval was performed by heating the slides for 30 min at 95 °C in TE buffer, pH 9. From this point, the TMA sections and the cell lines were treated identically and the PLA protocol was followed according to the manufacturers' instructions (Olink ioscience, Uppsala, Sweden), with incubation of the primary antibodies at 4°C overnight. After blocking (OLINK), the antibodies were used at the following concentrations: for eIF4E (mouse, clone A-10, SC- 271480, Santa Cruz 1:200); for eIF4G (rabbit, 2498; Cell Signaling 1:200); for 4EBP1 (rabbit, clone 53H1 1; 9644; Cell Signaling 1:200). Proximity ligation assay minus and plus probes PLA (containing the secondary antibodies conjugated with oligonucleotides) were added and incubated 1 h at 37°C. Afterwards, further oligonucleotides are added, allowed to hybridize to the PLA probes, and ligase joins the two hybridized oligonucleotides to a closed circle. The DNA is then amplified (rolling circle amplification), and detection of the amplicons was carried out using the 'Brigthfield detection kit' for the chromogenic revelation or using the 'far Red detection Kit' for the fluoresecence revelation. The sections were mounted with Olink .
Thus the art teaches the PLA assay was done with a commercially available kit. 
Further the art of Graf(cancer Research (2009) volume 69, pages 3866-3873) teaches “Lysates from cultured cells, mouse xenografts, or frozen human prostate cancer tissues were prepared for Western blotting and 7-methyl-GTP cocapture as described (15, 24). eIF4E and 4E-BP1 cocapture were executed from cell extracts by 7-methyl-GTP-Sepharose chromatography as described (25).”(page 3867, 1st column, teaches the cap assay was routine and conventional.
Thus the claim does not provide additional steps which are significantly more.
Dependent claims are routine and conventional based on the teachings of Bitterman (Molecular Cancer Therapy (2012) volume 11, pages 1051-1061), Schatz (Cell Cycle (2011) volume 11, pages 3830-3833) and Hsieh (Clin Cancer Research (2010) volume 16, pages 4914-4920).
Response to Arguments
The response traverses the rejection in view of the amendment.  This argument is not persuasive as the claims do not require the melanoma subject is being treated in view of the indefinite article prior to human subject in the administering or continuing to administer step.  This rejection can be overcome by amending the claims to recite “the human subject”  or “the subject” in the administering and continuing to administer steps.
Fischer Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  32, 34, 36, 45, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (Cell Cycle 8:16, 2535-2541; 15 August 2009), Mamane (Oncogene (2004) 23, 3172–3179), Pons (INTERNATIONAL JOURNAL OF ONCOLOGY 39: 1337-1345, 2011), Bitterman (Molecular Cancer Therapy (2012) volume 11, pages 1051-1061), Schatz (Cell Cycle (2011) volume 11, pages 3830-3833) Easton (expert Opinions on Therapeutic targets (2004) volume8, pages 551-564),   and Hsieh (Clin Cancer Research (2010) volume 16, pages 4914-4920).
The claims as amended are broad.  It is noted the claims are limited to a combination of anything that can broadly be interpreted as a PI3K or MAPK pathway inhibitor and anything that can be considered a eIF4F complex inhibitor, both of these are broad.  Further the claims provide the steps of determining cap-off and cap-on in a biological sample, calculating a ratio of cap-off and cap-on in a biological sample and administering anything that can be broadly encompassed as a PI3K or MAPK pathway inhibitor and anything that can be considered an eIF4F complex inhibitor, when the ratio is less than 1.  In the absence of a ratio less than 1, no treatment is required. 
 The specification teaches, “A high Cap-OFF/Cap-ON ratio in a biological sample of a subject, preferably in a tumor sample of the subject, is indicative of a favourable prognosis of the cancer in the subject. On the contrary, the low Cap-OFF/Cap-ON ratio in a biological sample of a subject, is indicative of an unfavourable prognosis of the cancer in the subject.  A low Cap-OFF/Cap-ON eiF4F complex ratio may determine the inability of the subject to positively respond to a cancer treatment to an antitumoral agent such as an inhibitor of the MAPK or PI3K pathway and/or may be used to assess the prognosis of a cancer in a subject.”(page 17), 
Further claim 49 also requires determining and calculating in a sample and treatment based on a subject having a ratio of less than 1.  
As exemplified below the prior art demonstrates that examination of eiF4E with eIF4G (eIF4F complex(cap-on)) was known to be of interest in cancer and cancer therapy as it increases translation of capped genes with 5’ structure important in cancer..  Further as exemplified below the association of eIF4E with 4E-BP1 or 4E-bp2 (cap-off) was known to be a negative regulator of translation including cancer cells.  The art as exemplified below, the art also demonstrates the PI3K/Akt/Tor and Ras/Raf/MEK/MAPK pathways were known to regulate Cap-dependent translation and cap dependent translation and the MAPK and PI3K pathways are known to be dysregulated in cancer.  The art also demonstrates that PI3K/Akt/Tor and Ras/Raf/MEK/MAPK have been targeted for inhibition as cancer therapies and mutations (or further mutations) allow for resistance to inhibitors of the pathways.  The art further teaches inhibiting the eIF4F complex downstream of PI3K/Akt/Tor and Ras/Raf/MEK/MAPK decreases translation. The prior further recognizes cap dependent translation plays a role in viability and proliferation of cancer cells.
	Fischer teaches, “Because transformed cells have a heightened requirement for the expression of prosurvival factors, targeting translation appears to be an attractive anticancer strategy and proof-of-concept studies in which oncogenic eIF4E function is suppressed in various different ways show that tumour cells are selectively sensitive
to inhibition of protein synthesis at the level of eIF4E. The emerging understanding of the functions, regulation, and structural biology of eIF4E now makes possible the pharmacological targeting of this key translation initiation factor” (abstract).  
	Fischer teaches, “ The availability of eIF4E as part of the eIF4F complex is important in controlling the rate of translation and eIF4E thus plays a key role in the regulation of translation. More recently it has become clear that eIF4E also has a function in regulation of translation unrelated to initiation: the export of some specific4 mRNAs, including e.g., cyclin D, from the nucleus to the cytpolasm. Formation of the eIF4F complex is negatively regulated by eIF4E-binding proteins (4E-BPs) that block the interaction of eIF4E with eIF4G. Phosphorylation of the 4E-BPs through the mTOR (molecular target of rapamycin) pathway liberates eIF4E from this inhibition.”  (page 2535, 1st column).  Fischer teaches, “Although eIF4E regulates translation globally, it contributes to malignancy by selectively enabling the translation of a limited pool of mRNAs that encode key proteins involved in cell proliferation, angiogenesis and survival, as well as in transformation and metastasis. These include e.g., cyclin D1, VEGF (vascular endothelial growth factor), c-myc, ODC (ornithine decarboxylase), and
MMP9 (matrix metalloproteinase 9)” (page 2535, column 2, eIF4E and cancer).  Fischer teaches eIF4E and AKT pathway play a role in survival (page 2536, 1st column).  Fischer teaches eIF4E inhibitor drug discovery was ongoing.  
 Mamane teaches, “The Ras and Akt signal transduction pathways play a critical role in regulating mRNA translation and cellular transformation. The question arises: How might the Ras and Akt signaling pathways affect translation and mediate transformation? These pathways converge on a crucial effector of translation, the initiation factor eIF4E, which binds the 5’ cap of mRNAs. This review focuses on the role of eIF4E in oncogenesis. eIF4E controls the translation of various malignancy-associated mRNAs which are involved in polyamine synthesis, cell cycle progression, activation of proto-oncogenes, angiogenesis, autocrine growth stimulation, cell survival, invasion and communication with the extracellular environment.”(abstract).  Mamane teaches eIF4E and eIF4E are involved in transformation of cells and translation of malignancy associated proteins (page 3174, 1st column).  Mamane teaches eIF4e is regulated by Ras/Map Kinase pathway (page 3175, 2nd column-3176).  Mamane teaches, “Since eIF4E overexpression leads to cellular transformation , several groups have investigated the levels of eIF4E expression in human cancers (eIF4E is indeed overexpressed in many solid tumors and tumor cell lines. The list includes cancers of the colon, breast, bladder, lung, prostate, gastrointestinal tract, head and neck, Hodgkin’s lymphomas and neuroblastomas. A role for eIF4E as a prognosis marker has also been suggested in certain cancers. The potential involvement of eIF4E in metastasis is also being considered.” (page 3176, bottom 1st column- 2nd).
Bitterman teaches, “One innovative approach for the integrated analysis of
the complex signaling network is a systems biology– based strategy (13). It allows the efficient evaluation of functional interactions between multiple cancer-related pathways and identification of critical convergence nodes and hubs in cancer circuits. Results of wide ranging network modeling are consistent with the idea that proximal location of current therapeutic targets enables cells to develop or manifest drug resistance by switching to a collateral pathway that is still able to commandeer the core cellular apparatus controlling bioenergetics, viability, proliferation, and gene expression (5). This finding provides a compelling biological rationale for mapping the cancer circuitry from its numerous and varied apical origins to key destinations in the network and for selecting those destinations that are amenable to molecular-targeted therapies (8, 14).
The experimental data summarized here indicate that the distal arm of the phosphoinositide 3-kinase (PI3K)/ Akt/mTOR translation axis functions as a regulatory hub in many critical cancer pathways and that the translation-initiation machinery, eIF4F, represents a bona fide molecular target for anticancer drug discovery.” (page 1052, bottom 1st column-2bd column).
	Bitterman teaches, “The primary regulation of eIF4F activity is exerted through the PI3K/Akt/mTORC1/S6K/4E-BP–signaling axis, which is positively regulated by Ras and leads to hierarchical phosphorylation of the 4E-BPs. Ras can signal to mTORC1 by direct activation of PI3K or can operate through the canonical mitogen-activated protein kinase (MAPK)/extracellular signal-regulated kinase (ERK) pathway (Fig. 1). When activated, Ras signals phosphorylation of eIF4E on Ser209 (18) via the MAPK-interacting protein kinases MNK1 and MNK2 (19). Myc can transcriptionally activate the eif4e gene through 2 functional Myc-binding sites (E-boxes) in the eIF4E promoter (20). The mRNAs most sensitive to the activity of eIF4F are those encoding proteins that regulate hallmark capabilities of cancer cells. Established examples of translationally
regulated mRNAs include those for growth factors and cytokines (fibroblast growth factor 2, insulin-like growth factor II, platelet-derived growth factor, TGF-b, VEGF,
interleukin 15, Wnt/b-catenin), protein kinases (Mos, Pim-1), transcription factors (Fos, Myc), polyamine biosynthetic enzymes (ornithine decarboxylase, ornithine aminotransferase), inhibitors of apoptosis (survivin, Bcl-2, Bcl-XL), and promoters of cell-cycle transit (Ras, Cdk 4, cyclin D1; refs. 21–23). Although some translationally
activated proteins function as inhibitors of cell-cycle progression and inducers of apoptosis (e.g., p27Kip, p53), the net effects of upregulated cap-dependent translation are increased proliferation and viability. These data indicate that the translation-initiation apparatus can couple the major growth and/or survival circuits to a spectrum of trophic extracellular cues, making it a strategic downstream target of nearly any oncogenic mutation. Thus, eIF4F resides on the causal pathway to many cancers and functions as a critical regulatory hub where multiple oncogenic pathways converge or emerge.” (page 1053, 1st column-2nd column).  (emphasis added by examiner).
	Bitterman teaches, “mouse germ-line deficiency of 2 4E-BP family members (4ebp1/2) leads to genome-wide translational activation of genes governing angiogenesis and cell proliferation and sensitizes mice to lung tumorigenesis induced by the tobacco carcinogen 4-(methylnitrosamino)- I-(3-pyridyl)-1-butanone (27). Moreover, normalizing deregulated translation in cancer cells by genetic (28) or pharmacologic (29–31) interventions reverses the cell transformed phenotype and causes regression of xenograft tumors” (page 1054, 1st column top).
Schatz teaches, “An alternative and potentially complementary approach is to directly target the downstream biological processes that are activated by signaling pathways and that cancer cells rely on. Experiences with inhibitors of EGFR, BRAF, and other signaling molecules suggest that most tumors can reliably activate parallel or downstream messengers to thwart efficacy. So inhibiting a signaling intermediate (i.e., a messenger) allows resistance if the biological effects can be achieved via an alternate route. Ultimately, tumor cells don’t depend on the messenger, often a kinase, and, instead, require a downstream biological function. This opens the possibility that targeting the critical effect directly may be an effective cancer therapy and could overcome the problem of redundant messengers.” (page 3831, 1st column top)
Easton teaches, “The levels of 4EBP1, or the presence of inactivating mutations, have not been rigorously investigated in tumour samples. But based on its inhibitory effect on eIF4E, one might predict that such alterations in 4EBP1 might also be observed in some cancers. It is likely that the 4EBP1:eIF4E ratio is not only an important determinant in tumour progression, but also may predict the extent to which inhibition of mTOR will prove to be an effective treatment. In support of this, cell lines in which 4EBP1 is over expressed become more sensitive to rapamycin, whereas cells over expressing eIF4E are less sensitive to rapamycin [112,113]. Currently, the strongest clinical data to support this hypothesis has been observed in colon carcinoma. In these tumours, both eIF4E and 4EBP1 are over-expressed, but the 4EBP1 levels are higher in patients without significant metastatic disease [114]. There is also evidence that other components of Cap-dependent translation, with which eIF4E interacts, are also involved in cancer [115,116]. Recent studies in the genesis of cancer in mammary epithelia indicate that both constitutive phosphorylation of 4EBP1, leading to increases in the level of eIF4F, and the enhanced expression of eIF4G1 are involved in the development of malignancy [116]. Furthermore, overexpression of eIF4E under the β-actin promoter led to a higher incidence of late-onset lymphoma, lung carcinoma, angiosarcoma and hepatoma in transgenic mice, suggesting that eIF4E is an oncogene [117.” (page 558, 1st column, -2nd column)
	Schatz teaches, “Multiple oncogenic signals, including the PI3K, MAPK/ERK and PIM kinase pathways converge on the activation of cap-dependent translation, the process by which most capped mRNAs are translated into proteins (reviewed in ref. 9).
Signaling pathways control the availability of the cap-binding protein eIF4E that is
the limiting component of the multimeric translation complex eIF4F, which also
includes scaffolds (eIF4G) and RNA helicase activities (eIF4A).10-12 The complex
ultimately mediates loading of mRNAs onto ribosomes. Availability of the eIF4E
factor is especially important for mRNAs with long and structured 5' UTRs. These
include, in particular, short-lived cell cycle regulators and oncoproteins. Hence,
regulation of eIF4E via upstream signals provides an immediate level of expression
control that directly controls levels of proteins, including c-MYC, cyclin D1, BCL2, MCL1 and PIM1.13-17 Cancer cells require continuous expression of these proteins. For example, even brief loss of MYC expression produces widespread cell death in several cancers but only produces reversible cell cycle arrest in normal tissues. 18 Hence, the increased requirement for the continuous translation of oncoproteins in cancer cells may provide a therapeutic window for inhibitors of cap dependent.” (page 3831, 2nd column top)
	Schatz teaches, “In experimental systems, we found that direct blockade of cap-dependent translation was highly effective against lymphomas with redundant PI3K/AKT and PIM signals.16 briefly, using both a constitutively active mutant 4E-BP1 allele that
blocks eIF4E activity and a small molecule inhibitor of the eIF4A helicase, silvestrol,
we were able to completely restore rapalog sensitivity in lymphomas engineered to express PIM2 kinase activity. Mechanistically, we found that silvestrol dramatically reduced the translation of critical oncoproteins, including c-MYC, cyclin D1 and MCL1.” (page 3831, 3rd column)
Pons teaches detection of eIF4e/4EBP1 complex and eIF4G/eIF4e by immunoprecipitation (figure 2).
	Hsieh provides a review of the role of translation initiation in cancer (title abstract).  Hsieh teaches eIF4E(part of eIF4F complex) is known to play a role in cancer initiation and progression. (4915, 2ndcolumn).  Hsieh teaches, “eIF4E is also intrinsically regulated by phosphorylationat serine 209 by the extracellular signal-regulated kinase(ERK), and p38 MAP kinase targets MNK1 and MNK2(3–5). The functional role of eIF4E phosphorylation is context dependent. At steady state, MNK1/MNK2 knockout mice do not exhibit any overt defects in cell growth during development (5). However, phosphorylation of serine 209 is necessary to maintain the full transforming potential of eIF4E in vitro and to potentiate MYC driven tumorigenesis in vivo (6, 7). It should be noted that in the preceding studies mutant forms of eIF4E were overexpressed. It is uncertain if endogenous eIF4E S209 phosphorylation is required for oncogenesis. In order to address this question, an eIF4E S209 knock-in mutant murine model has been generated that seems to decrease tumor-formation downstream loss of the tumor suppressorPTEN.3 Thus at this time, eIF4E phosphorylation does not seem to have a significant function in normal tissue development, but may provide a selective advantage through improved translation efficiency, which facilitates transformation in the setting of oncogenic stress.”(4914, 2nd column)
Hsieh teaches 

    PNG
    media_image1.png
    855
    1052
    media_image1.png
    Greyscale

Hseih teaches, “eIF4E overexpression is common in multiple cancer types, including malignancies of the prostate, breast, stomach, colon, lung, skin, and the hematopoietic system. Increased expression of eIF4E is associated with increasing grade of disease (19–26). Furthermore, elevated total eIF4E levels along with 4EBP1 hyperphosphorylation, which increases the availability of eIF4E to bind with eIF4G and enhance cap-dependent translation, have been observed in both breast cancer and prostate cancer and correlate with both decreased progression-free and overall survival (19, 20). Deregulation of eIF4E activity is present in a large spectrum of human malignancies. As such, elevated eIF4E levels may serve as a biomarker that predicts disease progression, overall survival, or relapse after definitive therapy. This finding has been most specifically delineated in breast cancer; patients with lower eIF4E levels post neoadjuvant therapy have a significant improvement in disease-free survival (27). In node-negative breast cancer, patients who express high levels of eIF4E have twofold increase in relative risk for recurrence and a fourfold increase in relative risk for death (21). High eIF4E levels in patients with triple-negative [estrogen receptor (ER) ,progesterone receptor (PR), human epidermal growth factor receptor 2 (Her2)/neu–negative] breast cancer have an increased incidence in cancer recurrence, and elevated levels of 4EBP1 phosphorylation are associated with high grade disease and higher incidences of recurrence in breast cancer (28, 29). In postradical prostatectomy prostate cancer patients, elevated eIF4E expression as well as increased 4EBP1 phosphorylation is predictive of worse overall survival(19). These studies show that eIF4E levels, as well as indirect readouts for eIF4E activation such as 4EBP1  phosphorylation, have predictive power in clinical cancer care. Furthermore, we hypothesize that these biomarkers may also predict for patient response to eIF4E-targeted therapies. An area of clinical eIF4E research that has not been thoroughly studied because of the paucity of adequate matched tissue samples is eIF4E status during metastasis. Although some evidence suggests that eIF4E levels remain high in metastatic samples, serial measurements of the same patients from diagnosis to metastasis of eIF4E levels have not been undertaken. This issue is important both for the understanding of the role of translational deregulation in metastasis as well as confirming the utility of targetingeIF4E in the setting of lethal metastatic disease” (4916 1st column-2nd column).
Hseih teaches, “The dorsal surface of eIF4E is a critical interface regulated by the recruitment and binding of eIF4G (Fig. 1A). Binding of eIF4G to eIF4E increases cap-dependent translation through recruitment of eIF4A and the eIF3-40S ribosomal subunit. Targeting the eIF4E/eIF4G protein-protein interaction is a plausible mechanism to inhibit cap-dependent translation. eIF4G possesses a Y(X)4LF motif, in which Xis variable and F is hydrophobic, which binds to conserved hydrophobic residues on the dorsal surface of eIF4E (37).It has been shown that mutations to the Y(X)4LF motif prevent the formation of the eIF4F complex. Given the conserved residues that facilitate the binding of eIF4G to the dorsal surface of eIF4E, a chemical inhibitor that targets this interaction could potentially prevent the formation of the eIF4F complex, thereby decreasing aberrant protein synthesis in the setting of eIF4E hyperactivity” (4917, 1st column-2nd column).
Hsieh teaches, “eIF4E and translation initiation is an attractive target for anticancer therapeutics because it is a common downstream node on which multiple oncogenic signaling pathways converge”(page 4918, 2nd column, 3rd paragraph).
	The MPEP states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
	It is also noted that the MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious.  See MPEP § 2144.07.  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to determine eIF4F complex (eIF4e a/eIF4g)(Cap-ON) and eIF4e/4EBP1 complex (Cap-OFF) in a melanoma sample from human subject treated with an inhibitor of either PI3K/Akt/Tor and Ras/Raf/MEK/MAPK .  The artisan would be motivated as the prior art demonstrates that treatment with inhibitors can result in resistance of the two pathways and regulate translation via eIF4F complex (eIF4e a/eIF4g)(Cap-ON) and eIF4e/4EBP1 complex (Cap-OFF).  It would further have been prima facie obvious to one of ordinary skill in the art that subjects in which the eIF4f complex was (decreased) and/or the eIF4e/4EBP1 complex was increased after inhibition of either pathway demonstrates translation, an important process in transformation and cancer, was being inhibited.  It would have further been prima facie obvious to one of skill in the art examination of (eIF4e a/eIF4g)(Cap-ON) and eIF4e/4EBP1 complex (Cap-OFF) as a ratio could be a marker of translation in these cells and a ratio in which eIF4e/4EBP1  was increased and/or eIF4F complex was decreased following treatment with an inhibitor of either PI3K/Akt/Tor and Ras/Raf/MEK/MAPK the ratio would be greater than 1, suggesting translation was decreased.  The artisan would be motivated to further inhibit translation at the level of eIF4F complex when translation was not inhibited by use of PI3K or MAPK pathway inhibitors to inhibit translation and its effects on proliferation, oncogenesis and chemoresistance.  The artisan would have a reasonable expectation of success as the artisan is using known methods determine translation initiation in a cell and treat with known drugs.
	 With regards to claim 34, 49 Schatz teaches metastatic melanoma with BRAF-V600E (3830, 2nd column, top).
With regards to claim 35-36, Schatz teaches BRAF inhibitors, which is part of MAPK pathway (3830, 2nd column, bottom)
With regards to claim 45, Schatz teaches silvestrol (page 3831, 3rd column bottom).
Schatz, Bitterman and Hsieh all teach examination of tumors’, making a tumor sample obvious. 
Bitterman, Schatz and Hsieh all teach that eIF4e association with eiF4g was known and was known to increase translation by binding the cap of mRNA, while eIF4e association with 4EBP1 was known to inhibit translation by keeping eIF4e from associating with eIF4g and the mRNA cap.
Response to Arguments
The response beings traversing the rejection by reviewing the representative’s interpretation of the claim.
The response continues by asserting the prior art does not specifically recite measuring the CAP-On and Cap-OFF level.  This argument has been thoroughly reviewed but is not considered persuasive as the prior art of record demonstrates the role of eIF4E/4EBP1 complex and the eIF4E/eIF4G complex on translation was known and thus had been determined as detected in contradiction to the arguments of the response.
The response continues by asserting the prior art does not specifically teach the use of the cap-ON/cap-OFF ration in the treatment of melanoma.  This argument has been thoroughly reviewed but is not considered persuasive as the art recognize the role of f eIF4E/4EBP1 complex and the eIF4E/eIF4G complex on translation regulation.  Further the art is replete with teachings of the regulation of translation by eIF4E/4EBP1 complex and the eIF4E/eIF4G complex by PI3K/Akt and MAPK pathways.  Thus it is not inventive to treat melanoma or any other cancer with a PI3K/Akt and MAPK pathway inhibitor and detecting no change in translation, recognizing the PI3K/Akt and MAPK pathway inhibitor is not working and targeting an eIF4F complex inhibitor in addition to the PI3K/Akt and MAPK pathway.  It is just logical progression that if inhibition of an upstream regulator does not work adding a downstream inhibitor is obvious.  
The response continues  conceding that Bitterman teaches the eiF4F signaling pathway including eIF4F and 4EBP.  The response further concedes the Bitterman teaches the pathway and eIF4F are targets of therapies for cancer.  
 The response continues by agreeing that Hseih teaches the role of eIF4e in translation and as a target in treating cancer.  The response asserts that Hseih does not specifically teach the treatment of cancer based on a specific cap off-cap-on ratio.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are not limited to a specific cancer treatment, but a combination of anything that can broadly be interpreted as an MAPK pathway or PI3K pathway inhibitor and anything that can be considered a eIF4F complex inhibitor, both of these are broad.  Further the claims provide the steps of determining cap-off and cap-on in a biological sample, calculating a ratio of cap-off and cap-on in a biological sample and administering anything that can be broadly encompassed as an MAPK pathway or PI3K pathway inhibitor and anything that can be considered a eIF4F complex inhibitor, when the ratio is less than 1.  In the absence of a ratio less than 1, no treatment is required.  It is noted the specification teaches, “A high Cap-OFF/Cap-ON ratio in a biological sample of a subject, preferably in a tumor sample of the subject, is indicative of a favourable prognosis of the cancer in the subject. On the contrary, the low Cap-OFF/Cap-ON ratio in a biological sample of a subject, is indicative of an unfavourable prognosis of the cancer in the subject.  A low Cap-OFF/Cap-ON eiF4F complex ratio may determine the inability of the subject to positively respond to a cancer treatment to an antitumoral agent such as an inhibitor of the MAPK or PI3K pathway and/or may be used to assess the prognosis of a cancer in a subject.”( 
The response continues by asserting the art does not specifically teach the cap-on/cap-off ratio or that a cap-off/cap-on ratio of less than 1 is indicative of resistance.  This argument has been thoroughly reviewed but is not considered persuasive as the art demonstrates that eIF4F complex was a known marker of translation initiation and involved in proliferation, viability and chemoresistance.  Further the prior art teaches the eIF4e/e4BP1 complex was known to inhibit or decrease translation.  T
The response continues traversing the rejection asserting, “the cited references only give a general teaching about the relationship between the expression levels of eIF4E and 4EBP1 and the evolution of cancers. A skilled person cannot find any concrete guidance in the cited references for the claimed treatment of melanoma or metastatic melanoma on the basis of the Cap-OFF/Cap-ON ratio from melanoma or metastatic melanoma samples obtained from a patient being treated for melanoma or metastatic melanoma. At best, a skilled person would be motivated to evaluate eIF4E and 4EBP1 levels. However, there is absolutely no teaching or suggestion in prior art to evaluate eIF4E/4EBP1 complex and eIF4E/eIF4G complex levels, let alone that the ratio between these two complexes is an indicator of resistance of melanoma.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims merely provide a logical progression in the art.  Further the art of Pons does teach detection of the IF4e/4EBP1 complex and eIF4G/eIF4e by immunoprecipitation (figure 2)
Claims 37, 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (Cell Cycle 8:16, 2535-2541; 15 August 2009), Mamane (Oncogene (2004) 23, 3172–3179), Pons (INTERNATIONAL JOURNAL OF ONCOLOGY 39: 1337-1345, 2011) Bitterman (Molecular Cancer Therapy (2012) volume 11, pages 1051-1061), Schatz (Cell Cycle (2011) volume 11, pages 3830-3833) Easton (expert Opinions on Therapeutic targets (2004) volume 8, pages 551-564)  and Hsieh (Clin Cancer Research (2010) volume 16, pages 4914-4920)as applied to claims 32-34,36, 45, 49 and Bottos (Proceedings National Academy of Sciences (2012) volume 109, pages E353-E359).
The teachings of Bitterman, Schatz, Easton,  and Hseih are set forth above and teach the use of inhibitors of MAPK pathway and eIF4F complex by silverstrol.
The art of Bitterman, Schatz, Easton,  and Hseih does not specifically teaches PLX-4720 or its inhibition of the MPAK pathway.
However, Bottos teaches angiogenesis is important in the growth, maintenance, and spread of cancers (e353, 1stcolumn top). Bottos teaches, “It has been suggested
that alterations in oncogenes involved in the intracellular MAPK signaling cascade play
a central role in regulating tumor angiogenesis(6). For example, KRAS activating
mutations are thought to sustain the chaotic tumor vasculature by up-regulating the
transcription of angiogenic inducers, including VEGF-A and IL-8(7–9). BRAF binds to
and is the main downstream effector of KRAS. Whether and to what extent genetic
alterations affect BRAF-regulated angiogenesis is presently unclear. The most common
BRAF mutation is a valine-to-glutamate transition(V600E), which results in constitutive
activation of the kinase activity. BRAFV600E is causally involved in the onset and
progression of several cancers, including melanoma, papillary thyroid, colorectal, and
ovarian tumors (10–12), and is often associated with a particularly poor prognosis (13–
17).” (e353, 1st column bottom). Bottos teaches, “PLX4720 Exerts Cytostatic and
Antiangiogenic Activities in Tumor Harboring BRAFV600E.” Bottos teaches, “PLX4720
Down-Regulates Expression and Secretion of Proangiogenic Factors in BRAF Mutant
Cancer Cells”(e356, 1st column). Bottos teaches cells that are sensitive to PLX4720 (figure 2). 
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims that PLX-4720 is an inhibitor of the Raf-MAPK pathway with regulates translation initiation.  The artisan would be motivated to use an inhibitor of the most common mutation B-RAF in cancers including melanoma, papillary thyroid, colorectal, and ovarian tumors to determine if additional therapies were needed to decrease translation to treat or slow the cancer.  The artisan would have a reasonable expectation of success as the artisan is using a known BRAF inhibitor in a known method.
Response to Arguments
	The response traverses the rejection for the reasons of record with respect to the independent claims.  This argument is not persuasive for the reasons of record.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitterman (Molecular Cancer Therapy (2012) volume 11, pages 1051-1061), Fischer (Cell Cycle 8:16, 2535-2541; 15 August 2009), Mamane (Oncogene (2004) 23, 3172–3179), Pons (INTERNATIONAL JOURNAL OF ONCOLOGY 39: 1337-1345, 2011)Schatz (Cell Cycle (2011) volume 11, pages 3830-3833) Easton (expert Opinions on Therapeutic targets (2004) volume8, pages 551-564)  and Hsieh (Clin Cancer Research (2010) volume 16, pages 4914-4920) as applied to claims 32-36, 45, 49 and Fredriksson (Nature Methods (2009) page i-ii)
The art of Bitterman, Schatz, Easton,  and Hseih are set forth above.  Bitterman, Schatz, Easton,  and Hseih teach examination of cap-binding complex.
Bitterman, Schatz, Easton,  and Hseih do not specifically teach a PLA method.
However Fredriksson teaches  Duolink reagents for in situ PLA.  Fredriksson teaches in situ PLA to detect protein interactions (ii).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to detect eIF4F complex (eIF4G, eIF4A, and eIF4A) by PLA.  The artisan would be motivated to use known commercially available kits to detect the eIF4F complex to  examine translation initiation in cancer cells to aid in treatment.  The artisan would have a reasonable expectation of success as the artisan is using known kits to detect known protein interactions.
Response to Arguments
The response traverses the rejection for the reasons of set forth in the arguing of the independent claim.  This argument is not persuasive for the reasons of record.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634